{¶ 79} I concur in the decision of the majority to affirm the trial court's Judgment. However, I write separately because appellant, in his brief, argues that the record does not support the trial court's finding that appellant's 2001 salary was $237,848. This issue was not expressly addressed by the majority opinion. I would address this issue directly and would agree with appellant that the trial court's finding was not supported by the record. However, I would find any error to be harmless because the trial court calculated child support based upon a total of appellant's income for 2001. That total was $184,651, significantly less than the $237,848 figure reflected as appellant's salary for that year. Appellant raises no challenge to the $184,651 figure itself. Upon review, it would appear that the $237,848 figure was a typographical error and harmless.
                             JUDGMENT ENTRY
For the reasons stated in our accompanying Memorandum-Opinion, the judgment of the Morrow County Court of Common Pleas, Domestic Relations Division, is affirmed.